Citation Nr: 1210475	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for pneumonia, both lungs.

3.  Entitlement to service connection for a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a hearing held in January 2012.  A transcript of the hearing is of record.  At the hearing, the Veteran raised a claim seeking entitlement to nonservice-connected pension.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issue of entitlement to service connection for gunshot wound of the left thigh is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a heart disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  At the January 2012 hearing, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for entitlement to service connection for pneumonia, both lungs be withdrawn from appellate review. 


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated during military service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for pneumonia, both lungs have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in May 2009 prior to the initial adjudication of the Veteran's claims.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim for service connection for a heart condition.  However, as there is no evidence of a heart condition in service; no competent evidence showing that a current heart condition may be linked to active service; and no reported continuity of symptomatology, no examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  The duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for service connection.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Heart Condition

The Veteran seeks service connection for a heart condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records show no evidence of a heart condition.  The Veteran's physical examination for purposes of discharge from service shows that his blood pressure readings were 112/90, 122/62, and 118/76.  Examination of his chest, heart, and vascular system revealed no significant abnormalities.  A chest x-ray also revealed no significant abnormalities.  The Veteran separated from active service in February 1950.  

The claims file contains post-service private medical records that are dated from March 1992.  Of note, is a May 1992 treatment record that shows the Veteran sought treatment for a two month history of chest pain with radiation.  He reported a history of hypertension 13 years prior (i.e. 1979).  The treatment records dated throughout 1992 do not otherwise reflect diagnosis of a heart condition.  Additional private treatment records in the claims file are dated from 2006 and reflect diagnoses and treatment for heart conditions, including paroxysmal atrial fibrillation, hypertension, sick sinus syndrome status post permanent pacemaker in 2006, and coronary artery disease with prior myocardial infarction and prior stroke.  Of note is a November 2006 record that shows the Veteran underwent an endarterectomy and a left stent placement in September 2001.  

The Veteran testified that he is unable to recall any treatment or diagnosis of hypertension or other heart condition during service.  (See Hearing Transcript dated in January 2012.).  He has not reported onset of any symptoms of a heart condition during service and/or continuing after service.

Based on the evidence of record, the Board finds that service connection is not warranted.  There is no evidence of a heart condition during service or at separation.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  Moreover, the earliest medical evidence that shows a chronic heart condition is in 2006, many years after the Veteran's separation from service.  Even assuming the Veteran's earlier report of having hypertension since 1979 is accurate, this is still many years after service separation.  Thus, there is also no basis upon which to presume that any current heart condition is of service origin.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

There is no competent, credible medical evidence of record linking any current heart condition to an aspect of military service.  The only evidence of such a nexus is the Veteran's own contention.  The record does not show, however, that he has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Therefore, he is not competent to provide an opinion as to the etiology of his heart current conditions, to include a purported relationship to military service, as the matter at hand involves complex medical assessments that require medical expertise.  As noted, the Board has considered whether a VA examination is warranted to obtain a medical opinion as to whether a current heart condition is related to service, but finds that it is not.  As there is no evidence showing that the claimed heart condition may be linked to active service, no examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

With no evidence of the claimed heart condition in service, or for many years thereafter, and no evidence of a nexus between the claimed disorder and active service, the preponderance of the evidence is against the claim.  Thus, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).  Service connection for a heart condition is denied.  

Withdrawn Appeal 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 2012 hearing, the Veteran expressed intent to withdraw the issue of entitlement to service connection for pneumonia, both lungs.  Thus, there are no allegations of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter.


ORDER

Service connection for a heart condition is denied.

The claim of entitlement to service connection for pneumonia, both lungs is dismissed. 


REMAND

The Veteran seeks service connection for residuals of a gunshot wound to the left thigh.  Service treatment records, including a physical examination conducted at discharge, are negative for scars or history of injuries caused by a gunshot to the thigh.  Post-service private treatment records do not reflect any self-reported history of a gunshot wound.  However, the Veteran has submitted recent photographs showing a scar on his person, presumably on his left thigh. 

The Veteran has testified that he received a gunshot wound from a sniper during service, which he self-treated as medical attention was unnecessary.  The Board finds that there is insufficient evidence to determine whether the current claimed residual scar is related to the military service event, as described, or some other event.  In addition, private treatment records indicate that the Veteran received a left-sided stent placement in 2001 related to an endarterectomy procedure.  As such, a medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any medical providers/treatment received for his claimed left thigh gunshot wound, as well as any treatment records associated with his September 2001left stent placement.  Associate any pertinent, non-duplicative records with the claims folder.  Document all attempts to obtain such information, as well as any negative responses. 

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his gunshot wound in service and of any post-service symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left thigh disability found to be present, to include a left thigh scar.  The claims folder, and a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should opine as to whether it is at least as likely as not that any left thigh disability found to be present had its onset in or is related to service, including as a result of a gunshot wound.  In doing so, the examiner should acknowledge the Veteran's reported history of in-service events.  The examiner is also asked to provide an opinion as to whether the nature and severity of the Veteran's left thigh disability, as shown by the medical evidence, is consistent with his current report of the injury (i.e. being shot by a sniper).

The rationale for all opinions expressed should be provided in a legible report.  

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations. The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


